Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00740-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                Dyandra Christine YSASSI,
                                        Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 485307
                         Honorable John Longoria, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order granting
Appellant Dyandra Christine Ysassi’s Motion to Suppress is REVERSED and this matter is
REMANDED to the trial court for further proceedings consistent with this opinion.

       SIGNED December 19, 2018.


                                              _____________________________
                                              Patricia O. Alvarez, Justice